Dear Mr. Robin:
You advise this office that your serve the Town of Henderson as elected alderman and also hold employment as manager of the Henderson-Nina Water System. The System is a private, non-profit entity.
The Louisiana Dual Officeholding and Dual Employment Laws, R.S. 42:61,et seq., are applicable only when the positions of office or employment are public in nature; the laws have no applicability where one of the positions is private, as you assert. However, we have forwarded your ethics questions to the Louisiana Board of Ethics, 8401 United Plaza Blvd., Suite 200, Baton Rouge, LA, 70804, phone: 225-922-1400.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY:  _____________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released:  September 15, 2003